DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  It appears claim 12 would reasonably interpreted by one of ordinary skill as a server of software per se, failing to fall within a statutory category of invention.  Applicants’ disclosure contains no explicit and deliberate definition for the terms “server”, nor “processor”, and in the context of the disclosure and claims in question, one of ordinary skill would reasonably interpret these terms as software applications.  As such, the system of software alone is not a machine, it is clearly not a process, manufacture nor composition of matter [ Please see MPEP 2106 ].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giannetti et al. [ US Patent Application No 2020/0348984 ], in view of De Gaetano et al. [ US Patent Application No 2019/0243979 ].

4.	As per claim 1, Giannetti discloses the invention as claimed including a method for checking permissions compatibility between a configuration management system and an orchestration system of a computing cluster [ i.e. managing multiple clusters within a container environment using a control cluster ] [ Abstract ], comprising:
	identifying a request to approve at least one change in at least one file defining a configuration of the computing cluster [ i.e. deploy request ] [ 215, Figure 2; and paragraph 0043 ];
	retrieving from a repository of the configuration management system identity of a user for performing the at least one change [ i.e. analyzes deployment request along with any relevant rules, permissions, authorization ] [ 214, Figure 2; and paragraphs 0043, and 0046 ];
	acquiring a denial response or an approval response received in response to a query provisioned to the orchestration system [ i.e. deny or allow ] [ 210, 212, Figure 2; and paragraph 0043, and 0073 ], the query is for rights to change the at least one file using the identity of the user [ i.e. validates deployment attempts to determine whether to allow deployment of a workload/component on a selected cluster or deny the deployment ] [ paragraph 0022, and 0047 ].
	in response to the approval response, entering the approval response, into the configuration management system for confirming the checking permissions compatibility is
approved [ i.e. if deployment is allowed/authorized by the cluster manager component, deploy code is permitted to deploy onto the selected cluster ] [ paragraphs 0046-0048 ].
	Giannetti does not specifically disclose
	in response to the denial received, sending a message to the configuration management
system, the message is indicative that the checking permissions compatibility is not approved.
	De Gaetano discloses
	in response to the denial received, sending a message to the configuration management
system, the message is indicative that the checking permissions compatibility is not approved [ i.e. a notification that the user identity is not associated with appropriate permission for accessing all the requested data ] [ paragraphs 0050, and 0066 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Giannetti and De Gaetano because the teaching of De Gaetano would enable to provide a method for controlling access to data requested from an electronic information system [ De Gaetano, paragraph 0016 ].

5.	As per claim 2, Giannetti discloses analyzing the at least one changed file to detect objects and operations affected by the change; and checking permissions compatibility against the orchestration system, by accessing the orchestration system to verify that the retrieved user identity is authorized to perform the change in the orchestration system and to apply the objects and operations affected by the performed change [ i.e. update component ] [ paragraphs 0047-0049, and 0052 ].

6.	As per claim 3, De Gaetano discloses mapping between user names of the configuration management system and user names of the orchestration system of the computing cluster for checking permissions compatibility between the configuration management system and the orchestration system of the computing cluster [ i.e. provide credential to the application ] [ paragraphs 0021, and 0065 ].

7.	As per claim 4, Giannetti discloses wherein the configuration management system is a versioning management system [ i.e. update version ] [ paragraphs 0048-0049 ].

8.	As per claim 5, Giannetti discloses wherein the configuration management system is Git [ paragraphs 0063, and 0069 ].

9.	As per claim 6, Giannetti discloses wherein the orchestration system of the computing cluster is Kubernetes [ paragraphs 0019, and 0020 ].

10.	As per claim 7, Giannetti discloses wherein the configuration management system is a part of the computing cluster [ Abstract ].

11.	As per claim 8, De Gaetano discloses wherein in response to the denial received, sending a message to the configuration management system, comprises one of the following: notifying the user by a user interface that the at least one change is not approved; replying to the request to approve the change with a comment or with a request for changes, which matches the permissions check compatibility; or adding a results file [ i.e. provide instruction ] [ paragraphs 0018, and 0066 ].

12.	As per claim 9, De Gaetano discloses in response to an approval received from the orchestration system of the computing cluster for the user to perform the at least one change, applying the at least one change to the computing cluster [ i.e. update version ] [ paragraphs 0047, and 0048 ].

13.	As per claim 10, Giannetti discloses wherein identifying the request to approve the at least one change in the at least one file is done during a change review flow of the configuration management system [ paragraphs 0048, and 0052 ].

14.	As per claim 11, Giannetti in view of De Gaetano discloses the method of claim 1, furthermore, Giannetti discloses wherein when a query provisioned to the orchestration system, for rights to perform multiple changes at the at least one file [ i.e. changes or updates ] [ Abstract; and paragrarph 0052 ], and De Gaetano disclsoes part of the changes are approved
and part of the changes are denied, applying the approved part of changes to the computing
cluster and notifying the user by a user interface about the part of changes that are denied [ i.e. portion of the requested data can be provided together with a notification that the user identity is not associated with appropriate permissions for accessing all the requested data and instructions on how to request appropriate authorization to access all the requested data ] [ paragraphs 0050, and 0066 ].

15.	As per claims 12-14, they are rejected for similar reasons as stated above in claims 1-3.

16.	As per claim 15, Giannetti discloses executing the method for checking permission compatibility between a configuration management system and an orchestration system of a computing cluster as part of the configuration management system [ paragraphs 0063, and 0073 ]

17.	As per claim 16, De Gaetano discloses executing the method for checking permission compatibility between a configuration management system and an orchestration system of a computing cluster as part of a Continuous Integration Continuous Deployment (CICD) system [ i.e. continuous delivery, Continuous Integration ] [ paragraph 0002 ].

18.	As per claim 17, it is rejected for similar reasons as stated above in claim 7.

19.	As per claims 18-20, they are rejected for similar reasons as stated above in claims 1-3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446